Citation Nr: 0934982	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  03-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an extraschedular rating for residuals of 
left knee injury with lesion over lateral femoral condyle and 
tibia, status post reconstruction of the anterior cruciate 
ligament and microfracture of the left femoral condyle with 
instability.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left knee injury with traumatic arthritis, 
to include extraschedular consideration.

3.  Entitlement to an increased rating higher than 10 percent 
for residuals of left knee injury with lesion over lateral 
femoral condyle and tibia, status post reconstruction of the 
anterior cruciate ligament and microfracture of the left 
femoral condyle with instability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1985, 
November 1986 to May 1991, May 1993 to February 1997 and 
April 2000 to October 2002.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Muskogee, Oklahoma.  He later moved to the 
jurisdiction of the RO in Indianapolis, Indiana.  The 2002 
decision granted service connection for arthritis of the left 
knee, assigning an initial 10 percent disability rating under 
Diagnostic Code 5260.  This action was predicated on the 
Veteran's claim received in February 2002. 

In the July 2003 Statement of the Case, the RO 
recharacterized the nature of the Veteran's knee disability 
as "traumatic arthritis and lesion over lateral femoral 
condyle and tibia, status post anterior cruciate ligament and 
microfracture of the left femoral condyle" and continued the 
10 percent rating in effect.  In a January 2005 rating 
decision, the RO recharacterized the Veteran's knee 
disability and assigned two separate disability ratings - 10 
percent under Diagnostic Code 5260 for traumatic arthritis 
and 10 percent under Diagnostic Code 5257 for "residuals of 
left knee injury with lesion over lateral femoral condyle and 
tibia, status post reconstruction anterior cruciate ligament 
and microfracture of the left femoral condyle with 
instability."  

In a July 2006 Board decision, the Board denied a higher 
initial rating for both of the aforementioned claims.  On 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a January 2009 memorandum decision which affirmed, in 
part, and vacated, in part, the July 2006 Board decision.  
Specifically, the Court affirmed, with regard to the assigned 
schedular rating, the Board's decision pertaining to the 
denial of a higher rating under Diagnostic Code 5257 for the 
knee instability.  However, because the Board's decision did 
not address extraschedular rating with regard to the issue of 
entitlement to an increased initial rating for residuals of 
left knee injury with lesion over lateral femoral condyle and 
tibia, status post reconstruction of the anterior cruciate 
ligament and microfracture of the left femoral condyle with 
instability, the Court vacated, in part, the Board's decision 
on that issue.  Additionally, the Court vacated the Board's 
decision with regard to the issue of entitlement to a higher 
initial rating for residuals of left knee injury with 
traumatic arthritis under Diagnostic Code 5260 because the 
examination provided was inadequate and there was no 
extraschedular consideration. 

Therefore, to re-emphasize, the denial of a higher initial 
schedular rating under Diagnostic Code 5257 was affirmed by 
the Court, and that is a final disposition of that issue.  
However, while the case was on appeal to the Court, the 
Veteran filed a new claim for an increase in September 2008.  
Thereafter, a January 2009 rating decision granted the 
Veteran a temporary 100 percent disability evaluation for 
left knee surgical or other treatment based on convalescence 
due to surgery that occurred in December 2008 and continued 
the 10 percent disability rating under Diagnostic Code 5257 
following the period of convalescence.  Subsequent to that 
rating decision, the Veteran has filed several statements 
requesting that his left knee disability be given a higher 
rating evaluation and be considered under alternative 
diagnostic codes.  As discussed in more detail in the REMAND 
below, the Board finds that the Veteran filed a timely notice 
of disagreement with the RO's January 2009 rating decision, 
thereby initiating, but not perfecting, an appeal.

As noted above, at the time of the Board's 2006 decision, the 
Veteran resided within the jurisdiction of the RO in 
Indianapolis.  He now resides in Washington, DC, and action 
should be taken to transfer his claims file.  

Additionally, the Board notes that the Veteran filed a claim 
in November 2007 appearing to claim service connection for a 
broken foot with arthritis and a separated shoulder.  The RO 
sent a letter requesting information with regard to the 
claims, including a request that he identify the particular 
foot and shoulder that he injured.  The Veteran never 
responded to the letter and the claims appear to be 
abandoned.  The Veteran filed another statement in September 
2008 appearing to claim secondary service connection for his 
right leg, right ankle, and low back, all of which he claims 
have been affected by his service-connected left knee injury.  
Finally, the Board notes that the July 2006 decision referred 
the issue of TDIU.  These claims have not been addressed by 
the RO and are therefore referred to the RO for appropriate 
development and adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Court's April 2009 decision, the Board finds 
that additional evidentiary development is required prior to 
the adjudication of the Veteran's claim.  In particular, the 
April 2009 decision contends that the Board's July 2006 
decision was based on an inadequate medical examination and 
did not apply the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008) to the facts of this case.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In the April 2009 
decision, the Court notes that the July 2004 VA examination 
failed to comply with 38 C.F.R. § 4.59 (2008) (requiring 
that, for arthritis, an evaluation of range of motion must 
consider pain on active and passive motion, and with 
weightbearing and nonweightbearing movement).  As such the 
issue of entitlement to an increased rating in excess of 10 
percent for residuals of left knee injury with traumatic 
arthritis must be remanded for a new examination that 
addresses application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain, 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or pain on movement of 
a joint, and 38 C.F.R. § 4.59 regarding pain on active and 
passive range of motion with weightbearing and 
nonweightbearing movement.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Veteran contends that his service-connected disabilities 
prohibit him from getting a job in the profession of law 
enforcement.  As such, the Court determined that he is 
entitled to extraschedular consideration because his service 
connected residuals of left knee injury with lesion over 
lateral femoral condyle and tibia, status post reconstruction 
of the anterior cruciate ligament and microfracture of the 
left femoral condyle with instability and residuals of left 
knee injury with traumatic arthritis render him unable to 
work in the field of law enforcement.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  In Thun v. Peake, 22 Vet. App. 111, 
115 (2008), the Court held that the determination of whether 
a Veteran is entitled to an extra-schedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with 
a threshold finding that the evidence before VA "presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule.  Id.

In the present case, the Veteran contends that his 
disabilities are of such nature and severity to render him 
unable to obtain full-time employment, particularly in the 
field of law enforcement.  The Court determined in its April 
2009 decision that the Board, in its July 2006 decision, did 
not address the issue of extraschedular rating with regard to 
the Veteran's service-connected disabilities and therefore 
vacated the decision.  Therefore, the Board has decided to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 4.16(b) (2008) for consideration of 
the assignment of an extraschedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  If it is determined that the Veteran's 
service-connected disabilities render him unable to secure 
and follow substantially gainful employment or that a 
schedular evaluation is inadequate, then the case is to be 
sent to the Director of Compensation & Pension Services for 
extraschedular consideration.  See 38 C.F.R. §§ 3.321(b)(1), 
3.340(a), 3.341(a), and 4.16(b) (2008).

Finally the RO should obtain any outstanding VAMC treatment 
records for the Veteran.  Since he has relocated a few times 
during the appeal period, records must be requested from 
different VA medical facilities. 

Pending Notice of Disagreement

As discussed in the Introduction above, a January 2009 rating 
decision granted the Veteran a temporary 100 percent 
disability evaluation for left knee surgical or other 
treatment based on convalescence and continued the Veteran's 
disability rating under Diagnostic Code 5257 at 10 percent.  
Subsequent to that rating decision, the Veteran filed several 
statements requesting that his left knee disability be given 
a higher rating evaluation and be considered under 
alternative diagnostic codes.  

The Veteran sent a timely notice of disagreement with regard 
to the January 2009 rating decision.  Since the Court 
affirmed the Board's prior denial of a higher rating under 
Diagnostic Code 5257, this represents a new claim and a new 
appeal.  The proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2008).  The Veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal 
as to the issue of entitlement to an increased rating for his 
left knee disability under Diagnostic Code 5257.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the following VAMC treatment 
records:  (a) from the VA Medical 
Center in Washington, DC, for the 
period of December 2008 to the present; 
(b) from the Evansville, Indiana, 
Community Based Outpatient Clinic from 
2004 to 2006; and (c) from the Brooklyn 
facility from 2004 to 2006.  A 
response, negative or positive, from 
each facility should be associated with 
the claims file.  Requests must 
continue until it is determined that 
the records sought do not exist or that 
further efforts to obtain these records 
would be futile.  

2.	After obtaining the above-referenced VA 
treatment records, to the extent 
available, schedule the Veteran for a 
compensation and pension (C&P) 
examination to determine the current 
degree of severity of his service-
connected residuals of left knee injury 
with traumatic arthritis.  The claims 
file, to include a copy of this remand 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology, to include range of 
motion and findings should be reported 
in detail.  Any indicated diagnostic 
tests and studies should be 
accomplished.  Application of 38 C.F.R. 
§ 4.40 regarding functional loss due to 
pain, 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint, and 38 
C.F.R. § 4.59 regarding pain on active 
and passive range of motion with 
weightbearing and nonweightbearing 
movement should be considered.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

3.	In addition, the examiner should assess 
the relative degree of industrial 
impairment caused by the Veteran's 
service-connected residuals of left 
knee injury with lesion over lateral 
femoral condyle and tibia, status post 
reconstruction of the anterior cruciate 
ligament and microfracture of the left 
femoral condyle with instability and 
residuals of left knee injury with 
traumatic arthritis, in light of the 
Veteran's medical and vocational 
history.  The examiner should expressly 
describe what types of employment 
activities are limited because of his 
service-connected disabilities and 
identify which disability (ies) is 
responsible for such limitation 
(residuals of left injury with lesion 
over lateral femoral condyle and tibia 
and residuals of left knee injury with 
traumatic arthritis).  The examiner 
should also describe what type(s) of 
employment, if any, is feasible given 
the functional impairment of each 
disability.  Finally, the examiner 
should render an opinion as to whether 
any of the Veteran's service-connected 
disabilities cause marked interference 
with employment.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

4.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought, 
including an evaluation of whether the 
Veteran should be considered for an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2008).  If it 
is determined that the Veteran meets 
the requirements of an extraschedular 
rating, the case should be referred to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, for the consideration of an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2008).  Unless 
the benefits sought on appeal are 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, to include 
information regarding why the Veteran 
failed to meet the requirements for an 
extraschedular evaluation, and afforded 
an opportunity to respond.



5.	Issue a statement of the case as to the 
issue of entitlement to an increased 
rating for residuals of left knee 
injury with lesion over lateral femoral 
condyle and tibia, status post 
reconstruction of the anterior cruciate 
ligament and microfracture of the left 
femoral condyle with instability 
(Diagnostic Code 5257).  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
in order to perfect an appeal of any 
issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to 
the Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

